Title: From Alexander Hamilton to Angelica Church, [6 March 1795]
From: Hamilton, Alexander
To: Church, Angelica


[Albany, March 6, 1795]
It is an eternity Dear Angelica since either your sister or myself have received a single line from you. We know not what to hope and therefore we are much inclined to fear. Are you really coming to us—or is some new incident for ever to arrest you? Is there—?
But we will not allow ourselves to despond. You must & will come. You know how much we all love you. Tis impossible you can be so well loved where you are. And what is there can be put in competition with the sweet affections of the heart?
To indulge these the more freely is with me a principal motive for relinquishing an office in which ’tis said I have gained some glory and the difficulties of ⟨which had just been subdued.⟩
Eliza & our Children are with me here at your fathers house who is himself at New York attending the Legislature. We remain till June, when we become stationary at New York, where I resume the practice of law. For My Dear Sister, I tell you without regret what I hope you anticipate, that I am poorer than when I went into office. I allot myself full five or six years of more work than will be pleasant though much less than I have had for the last five years.
I have not been here long enough to put in order my private business. I am busily engaged in it. Mr. Church will shortly hear from me on what respects his affairs in my hands.
Eliza who identifies herself with you participates in every thing I think or could say. Adieu
Yrs.

AH
Mrs. Church

